Title: From James Madison to Lafayette, 15 July 1811
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear Sir
Washington July 15. 1811
Your favor of Mar. 15. by the Essex came safely to hand. I can not disapprove the disposition you have made of a portion of your land on the Mississippi. And it will be extremely grateful to me, if the residue should prove as good a fund as has been estimated by the most sanguine of your friends. I can add nothing on this subject to what I have heretofore said, having received no information from Mr. Duplantier or others in that quarter, since my last. I have forwarded to him the letter inclosed in yours to me; and presume it will lead to further accounts from him, either thro’ me, or directly from N. Orleans, in case the commercial channel should be left sufficiently open by the policy of one and the power of the other Governments which have latterly united their respective efforts in destroying the intercourse of nations. I have paid due attention to that part of your letter which states the difficulty of arranging loans in Europe, and suggests the substitution of experiments here. I regret that I am not justified in encouraging a reliance on the latter recourse; the less so, as I find by consulting with Mr. Gallatin on the subject, that his better judgment confirms mine, that the Market of this Country will not avail you. Notwithstanding the increase of capital, and the diversion of part of it from foreign Commerce, turnpikes, canals, manufacturing establishments, with the Banks & public Stock, absorb the whole, & are all preferred to loans to individuals, even with the best securities. I wish fervently that it were otherwise, as far as your accomodation would require. But the wish proves only what is I am sure already known, the cordial interest I take in whatever concerns your comfort & welfare; & of which I pray you to accept this renewal of my assurances.
James Madison
